DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 11/17/2020 in which claims 1-13 were amended and claims 14-19 added. Therefore claims 1-19 are pending for examination below. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “each cabling device in a configuration in which it is connected to a determined battery module comprising a connecting pair (73) of a complementary compatible one of the at least two charging cables and one of the at least two 
Claims 2-16 depend from the claims above and are allowed for the same reasons. 
With respect to claim 17, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed. “wherein one of a selected one of the at least two charging cables from the kit and a selected one of the at least two charge monitoring cables from the kit compatible with a determined battery module comprise a connecting pair of cables operable to connect to monitoring station to the determined battery module; a device operable to assist in monitoring and assisting with the charge levelisation of a battery module, the device further comprising: a housing; a memory storage device having a data library including a plurality of battery module references, a plurality of charging cable references, and a plurality of charge monitoring cable references; a compatibility table of charging cables, charge monitoring cables and battery modules stored in the memory storage device; a recognition and identification device operable to detect the identifying element on a respective of the selected one of the charging cable and the charge monitoring cable of the connecting pair of cables; a comparator operable to compare the 
Claims 18-19 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0009182 to Nakanishi et al. discloses a battery module capable of storing identification information and a control unit that controls such that ID information of the modules and load parameter for the battery correspond to ID information of the control module. However, Nakanishi fails to disclose the claimed cabling kit with recognizing, identifying, storing, and comparing means as claimed. 
US 9,851,411 to Champlin discloses a cable for dynamic measurements of batteries wherein measuring circuitry is used to suppress high frequency waves which uses sets of cables. Champlin however, does not disclose any means for recognizing and identifying the cables or comparison of data as being currently claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859